Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment date 11/05/2021, claims 4-6 have been cancelled and new claim 28 has been added.  Claims 8, 12, and 13 had been cancelled in a previous communication.
Claims 1-3, 7, 9-11, and 14-28 are pending and under current examination.  
All rejections not reiterated have been withdrawn.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In the event that Applicant amends claims 1 and 24 to recite the limitations of claim 11, both of these independent claims would be allowable.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 9, 10, 14-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2007/0053869; publication date: 03/08/2007; cited in the IDS filed on 12/01/2018) in view of Miller (US 2005/0267140; publication date: 12/01/2005) as evidenced by US Pharmacopeia (Pharmaceutical Dosage Forms - Capsules, pages 1-3; available online from 11/27/2010; cited in the IDS filed on 12/01/2018) and further in view of Vanderbist et al. (US 2004/0009225; publication date: 01/15/2004; cited in the IDS filed 12/01/2019), as evidenced by Iyer et al (US 2004/0033257; publication date: 02/19/2004).


With regard to the composition to be administered, Sugiyama discloses an example composition of an oral dosage form wherein irinotecan, the examiner considers the general word “ironotecan” to encompass the free base or pharmaceutically acceptable salts, is mixed in a matrix comprising polyoxyl 35 castor oil (a non-ionic surfactant having HLB greater than 9, per the instant specification, page 7) and optionally comprising polyethylene glycol.  The resulting formulation is then filled into hard gelatin capsules (para 0127; limitations of instant claims 1, 4, 7, 11, and 17).  With respect to the limitation of instant claim 1 that the oral pharmaceutical composition be solid, the examiner has given the phrase “solid oral pharmaceutical composition” the broadest reasonable interpretation.  The instant specification does not provide a formal definition for the phrase “solid oral pharmaceutical composition”; however US Pharmacopeia discloses that one of ordinary skill in the art would have considered capsules to be solid dosage forms (title and first paragraph), and as such the examiner considers the language “solid oral pharmaceutical composition” to read on capsules filled with a semi-solid matrix.  (Please refer to MPEP 2173.01 regarding broadest reasonable interpretation of the claims.) 
In addition to the interpretation described in the preceding paragraph, it is noted that the instant claims also read on embodiments of Sugiyama wherein the composition is formulated as a tablet.  Sugiyama discloses that their invention can be formulated as a tablet by adding typical inert ingredients, disintegrants, binders, lubricants, the “active prima facie obvious at the time the invention was filed to formulate Sugiyama’s invention as a tablet (i.e. a type of “solid oral pharmaceutical composition”) because Sugiyama disclose this as an embodiment of their invention.  Sugiyama provides a reasonable expectation of success in the indication that standard tableting ingredients and protocols can be used.  
Sugiyama discloses that the composition may contain from 5 to 75 % by weight of active agent.  This range overlaps with the ranges required by instant claims 14 and 15.  The examiner considers it to be a matter of routine experimentation for a person of ordinary skill in the art to optimize the dose of irinotecan present in the pill as this could be accomplished with a series of routine dose-response experiments.  As such the examiner does not consider this limitation to patentably define over the cited prior art.  Please refer to MPEP 2144.05 regrading routine optimization and the obviousness of ranges.  
Sugiyama is silent with respect to including a fatty acid in the composition; however fatty acids were known at the time the invention was filed as excipients for semi-solid matrix formulations that will be filled into gelatin capsules:  Vanderbist discloses that fatty acids such as palmitic acid or stearic acid were known for use as vehicles in semi-solid dosage forms that are subsequently filled into capsules (para 0016).  It would have been prima facie obvious to add a fatty acid such as palmitic acid (which has 16 carbon atoms) or stearic acid (which has 18 carbon atoms) to the vehicle for irinotecan in the formulation disclosed by Sugiyama because these substances were 
With regard to the method claimed in instant claim 1, Sugiyama does not expressly disclose administering the composition in a method of treating cancer; however such was known in the art.  
Miller discloses that irinotecan is used to treat cancer (abstract discloses treating cancer with CPT-11, i.e. irinotecan).
It would have been prima facie obvious to treat a subject having cancer (i.e. a mammal, and specifically a human; see Miller para 0188; limitations of instant claims 1 and 16) with irinotecan compositions as disclosed by Sugiyama because this is the primary use for this pharmaceutical agent.  See MPEP 2144.07.  
With respect to instant claims 2 and 14, Miller discloses that it was known in the art to dose irinotecan via the oral route on a daily basis (e.g. para 0226).  The examiner considers it a matter of routine testing to optimize the dosing schedule for the oral dosage form disclosed by Sugiyama.  Please refer to MPEP 2144.05 regarding the obviousness of routine optimization. 
With respect to instant claim 3, Miller discloses that dose limiting toxicity of oral irinotecan has been observed in a clinical study at a dose of 80 mg/m2 (para 0012).  This dose falls within the range of doses required by instant claim 3.  Additionally, the examiner considers arriving at an optimal dose for the oral dosage form disclosed by 
With regard to instant claims 15 and 23, the examiner notes that Sugiyama’s composition is designed to increase the absorption of irinotecan.  With improved absorption (i.e. improved bioavailability or improved AUC, as required by instant claim 23), the dose required for efficacy is expected to be reduced and accordingly the immunosuppressive side effects would also be reduced.  In view of the foregoing, the examiner considers the intended outcome of “reduces the immunosuppressing side effects of irinotecan cancer treatment” to be inherent in carrying out the method disclosed by Sugiyama.  
With respect to instant claims 18-20, Miller discloses further that capecitabine (i.e. a prodrug that forms 5-fluorouracil in the body) is also effective against colorectal cancer (para 0010).  Additionally, Miller discloses that they have discovered that combination of capecitabine and oral irinotecan (SSM) is an effective treatment in patients with advanced Solid tumors (para 0013).  It would be prima facie obvious to administer Sugiyama’s irinotecan composition with capecitabine because this combination was known to have efficacy against colorectal cancer.  See MPEP 2144.07.
With regard to instant claims 21 and 28, polyoxyl 35 castor oil has an HLB value of 12-14 (Iyer: 0028).  
With regard to instant claim 22, the capsule disclosed by Sugiyama may be enterically coated (0051).
.  

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2007/0053869; publication date: 03/08/2007; cited in the IDS filed on 12/01/2018) in view of Miller (US 2005/0267140; publication date: 12/01/2005) as evidenced by US Pharmacopeia (Pharmaceutical Dosage Forms - Capsules, pages 1-3; available online from 11/27/2010; cited in the IDS filed on 12/01/2018) and further in view of Ozawa et al. (US 2003/0215523; publication date: 11/20/2003; cited in the IDS filed 12/01/2018).


Sugiyama discloses a method of enhancing the absorption of a pharmaceutical agent (i.e. irinotecan: para 0097) comprising administering said agent using an oral dosage form according to their invention (claims 1 and 7, abstract, para 0008).  
With regard to the composition to be administered, Sugiyama discloses an example composition of an oral dosage form wherein irinotecan is mixed in a matrix comprising polyoxyl 35 castor oil (a non-ionic surfactant having HLB greater than 9, per the instant specification, page 7) and optionally comprising polyethylene glycol.  The resulting formulation is then filled into hard gelatin capsules (para 0127).  With respect to the limitation of instant claim 1 that the oral pharmaceutical composition be solid, the examiner has given the phrase “solid oral pharmaceutical composition” the broadest reasonable interpretation.  The instant specification does not provide a formal definition for the phrase “solid oral pharmaceutical composition”; however US Pharmacopeia discloses that one of ordinary skill in the art would have considered capsules to be solid 
In addition to the interpretation described in the preceding paragraph, it is noted that the instant claims also read on embodiments of Sugiyama wherein the composition is formulated as a tablet.  Sugiyama discloses that their invention can be formulated as a tablet by adding typical inert ingredients, disintegrants, binders, lubricants, the “active excipient” (i.e. the polyoxyl 35 castor oil etc.), and the active agent  followed by compression shaping into a tablet (para 0050; limitation of instant claim 17).  While no examples that are tablets are disclosed, it would have been prima facie obvious at the time the invention was filed to formulate Sugiyama’s invention as a tablet (i.e. a type of “solid oral pharmaceutical composition”) because Sugiyama disclose this as an embodiment of their invention.  Sugiyama provides a reasonable expectation of success in the indication that standard tableting ingredients and protocols can be used.  
Sugiyama discloses that the composition may contain from 5 to 75 % by weight of active agent.  This range overlaps with the ranges required by the instant claims.  The examiner considers it to be a matter of routine experimentation for a person of ordinary skill in the art to optimize the dose of irinotecan present in the pill as this could be accomplished with a series of routine dose-response experiments.  As such the examiner does not consider this limitation to patentably define over the cited prior art.  Please refer to MPEP 2144.05 regrading routine optimization and the obviousness of ranges.  

Miller discloses that irinotecan is used to treat cancer (abstract discloses treating cancer with CPT-11, i.e. irinotecan).
It would have been prima facie obvious to treat a subject having cancer (i.e. a mammal, and specifically a human; see Miller para 0188; limitations of instant claims 1 and 16) with irinotecan compositions as disclosed by Sugiyama because this is the primary use for this pharmaceutical agent.  See MPEP 2144.07.  
With regard to claims 24, 25, and 26, the relevant disclosures of Sugiyama and Miller are set forth above.  Sugiyama does not disclose formulations comprising an irinotecan salt or irinotecan hydrate; however irinotecan hydrochloride trihydrate was known for cancer treatment at the time the instant invention was filed:  Ozawa discloses that irinotecan hydrochloride trihydrate was a known anti-cancer agent (para 0060 and title).  It would have been prima facie obvious to formulate irinotecan trihydrate in place of or in combination with the irinotecan disclosed by Sugiyama because these two agents were known to serve the same purpose.  Please refer to MPEP 2144.06 regarding combining or substituting equivalents for the same purpose. 
With regard to instant claim 27, the capsule disclosed by Sugiyama may be enterically coated (0051).



Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive.

On page 10, Applicant argues that the presence of an ABCG2 inhibitor is the key teaching of Sugiyama and that Sugiyama does not teach or suggest optimizing a formulation of the irinotecan free base much less the method of treating cancers responsive to inhibition of topoisomerase I activity in a mammal in need thereof by administering a composition as delineated in instant claim 1.  Analogously, on pages 13-14, Applicant argues that Sugiyama discloses irinotecan in a long list of agents; however, Sugiyama’s method is adapted for ABCG2 substrates, and the method requires coadministration of an ABCG2 inhibitor.  
This argument is not persuasive because it fails to address the rationale underlying the rejection.  In response to applicant's argument that Sugiyama’s method relies upon an ABCG2 inhibitor, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The “active excipient” (i.e. the polyoxyl 35 castor oil etc.) has an HLB value of 12-14 (Iyer: 0028) and thus falls within the scope of the instant “non-ionic surfactant” “with a hydrophile-Lipophile Balance (HLB) value above 9”.  Calling a substance by a different name (e.g. ABCG2 inhibitor vs. non-ionic surfactant having an HLB value above 9) fails to 
With regard to the argument that irinotecan is disclosed in a long list, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  It would have been prima facie obvious to formulate irinotecan according to the teachings of Sugiyama because Sugiyama contemplates doing so.  

On pages 11-12, Applicant argues that the combination of references fail to teach the superior effects achieved by the claimed composition, i.e. an improved drug release for the oral delivery of irinotecan.  Applicant argues that Miller is silent with regard to improved formulations for oral delivery of irinotecan and reading Vanderbist there would have been no expectation of improvement by formulating irinotecan free base with a saturated or unsaturated medium or long chain fatty acid as recited in claims 1 and 28 .  Applicant argues that the present invention concerns methods employing improved formulations, e.g. as demonstrated by Table 18 of the present application showing improved drug release (solubilization ratio) and improved bioavailability that could not have been predicted by Sugiyama, Miller, and Vanderbist.  On pages 12-13, Applicant replicates Table 18 from the instant specification and points to superior release.  On page 13, Applicant asserts that the composition of the tablets according to P01 are commensurate in scope with the compositions utilized in claim 1 and new claim 28.  These same arguments are repeated on pages 14-16 with regard to the rejection of claims 24-27.  
As explained previously, insomuch as this may be an assertion of unexpected results, please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of prima facie obvious to one having ordinary skill in the art at the effective filing date of the instant invention for the reasons detailed in the rejection above.  The data are not at all commensurate in scope with the claims.  The claims embrace, for example, any non-ionic surfactant (thousands of substances having dramatically different chemical and physical properties); however, data is only shown for a handful of non-ionic surfactant substances.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617